Bell, J.
We are of opinion that the court below erred in the second instruction, or in the latter clause of the instruction given to the jury, and that the verdict was not warranted by the facts of the case, and the law applicable to them. We are of opinion that the transaction between the parties was plainly an agreement to receive a larger premium than the law permits for the forbearance or loan of money.
In the case of Payne v. Powell, 14 Texas Rep. 600, this court treated an agreement to pay $6.50 for the forbearance of a debt for six months, which debt was bearing twelve per cent, interest, as an agreement to pay usurious interest, and not binding upon the party making it. The judgment of the court below is reversed and the cause remanded.
Reversed and remanded.